Citation Nr: 0401022	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  93-08 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.

2.  Entitlement to service connection for peripheral vascular 
disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION


The veteran served on active duty from November 1940 to 
November 1941 and September 1942 to October 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA). This case has been returned to the 
Board subsequent to February 1995 and May 2000 Board remands.


FINDINGS OF FACT

1.  The veteran's cardiovascular disorder is not of service 
origin.

2.  The veteran's peripheral vascular disease is not of 
service origin.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or 
aggravated by military service nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 11131, 1137 (West. 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309 (2003).  

2.  Peripheral vascular disease was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  

Specifically, the Board finds that the statement of the case, 
and a September 2001 letter from the RO to the veteran, and 
an April 2003 supplemental statement of the case informed him 
of the evidence necessary to substantiate his claims.  The 
April 2003 supplemental statement of the case also informed 
him of the requirements of the VCAA, to include what evidence 
the VA would obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claims have been collected for review.  In this 
regard, in October 1990, the veteran reported that he 
received pertinent treatment during active service from 
October 1940 to February 1941 and from November 1943 to March 
1944.  Several requests for service medical records were made 
to the NPRC. 

 In response to the RO's requests, the National Personnel 
Records Center (NPRC) indicated that in order to search for 
daily sick reports or morning reports for the years dated 
between 1943 and 1944, the RO should furnish the complete 
name of the veteran's assigned unit.  In a letter dated in 
August 1992, the RO requested that the veteran submit any 
military records not previously furnished to the RO.  
However, that letter did not set forth the NPRC's specific 
request for information regarding the veteran's assignment.  

In February 1995, the Board remanded this case to the RO, in 
pertinent part, to confirm the veteran's dates of active duty 
prior to September 1942.  The RO was to contact the NPRC and 
submit additional information received from the veteran and 
request all daily sick reports or morning reports for the 
period in 1943 and 1944.  Records from the Surgeon General's 
Office (SGO) were also to be requested.  Finally, a search 
for records at the following facilities was to be undertaken: 
Hospital Rodriquez, Ballaja, San Juan (October 1940-February 
1941) and Gorgas, Fort Clayton, Panama, from November 1943 to 
March 1944.

In a written statement dated in February 1995, the veteran 
indicated that he was hospitalized around Christmas time in 
1940 at "Ft. Brook Hospital . . . in San Juan."  In April 
1995, he provided a photograph of his unit and additional 
information. 

In a September 1995 memorandum, the NPRC confirmed that the 
veteran did have active duty from November 1940 to November 
1941, provided information concerning pertinent morning 
reports, and indicated that no SGO records were located.  

In a May 2000 Remand, it was noted that a search for records 
at the above referenced facilities was not undertaken.  The 
Board requested in pertinent part, that the RO again contact 
the NPRC and specifically request a search for records 
pertinent to the veteran from "Fort Brook Hospital" in San 
Juan (Christmas time 1940), Hospital Rodriquez, Ballaja, San 
Juan (October 1940-February 1941) and Gorgas, Fort Clayton, 
Panama from November 1943 to March 1944.

Subsequently, the RO attempted to obtain information from the 
NPRC in August 2001.  The NPRC responded and indicated more 
detailed information was needed.  In a letter dated in 
September 2001, the RO advised the veteran of the VCAA, the 
Board Remand, and the steps taken to assist him in his 
claims.  In a letter dated in January 2003, the RO requested 
that the veteran send more detailed information regarding his 
military service in order to help reconstruct medical data.  
He was also sent the appropriate forms to return in order to 
assist in gathering this information.  However the letter was 
returned to the RO as undeliverable.  In a VA Form 646 dated 
in August 2003, the veteran's representative, indicated that 
there was no further argument to submit.  

Finally, as to the requirements set forth by the United 
States Court of Appeals for the Federal Circuit with regard 
to the time period for the submittal of evidence by a 
claimant (see Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003)), the Board 
notes that, notwithstanding any violation by VA of those 
requirements, VA may make a decision on a claim before the 
expiration of that time period.  See Veterans Benefits Act of 
2003, P.L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. § ___ ).

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   


Factual Background

For the initial period of service between November 1940 and 
November 1941, the service medical records do not show any 
treatment for cardiovascular or peripheral vascular disease.  
The veteran was treated for malarial fever and lymphadenitis 
in January 1941.  The November 1941 discharge physical 
examination clinically evaluated the cardiovascular system 
and lower extremities as normal.  

The majority of the service medical records from the 
veteran's second period of service between that date between 
September 1942 and October 1945 were not furnished by the 
appropriate service department.  In light of the absence of 
service medical records, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Sick call reports 
show that the veteran received medical attention on February 
14, 1944, at the hospital clinic.  The cause of treatment is 
not reported. 

 The October 1945 discharge examination report does not 
reflect diagnoses or reports of past treatment for 
cardiovascular or peripheral vascular disease.  The 
cardiovascular system and lower extremities were within 
normal limits.  His blood pressure was 114/70.  A chest X-ray 
was considered normal.  

The record contains medical documents from the State 
Insurance Fund dated in 1979 that shows that in September 
1975, the veteran suffered a work-related accident or 
occupational illness covered by the Work-related Accident 
Compensation Law.  The veteran was considered unable to work.  
The diagnoses included angina, arteriosclerotic heart 
disease, old AS- wall myocardial infarction.  Subsequently 
private and VA medical records show diagnoses that include 
arteriosclerotic heart disease, angina pectoris, hypertensive 
cardiovascular disease, and peripheral vascular disease.  
During a VA examination in December 1991 the veteran reported 
that he was hospitalized for a fever while on active duty in 
1940 and lost consciousness during a drill. The diagnoses 
were arteriosclerotic heart disease (angina pectoris), 
hypertensive cardiovascular disease, and peripheral vascular 
disease.


Analysis

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular-renal disease becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The veteran's statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury. However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

Hypertension is defined as persistently high arterial blood 
pressure.  Various criteria have been suggested, ranging from 
140 millimeter of mercury (mm. Hg) systolic and 90-mm. Hg 
diastolic to as high as 200-mm. Hg systolic and 110-mm. Hg 
diastolic.  Dorland's Illustrated Medical Dictionary 635 
(26th ed. 1981).

The available service medical records do not relate that the 
veteran was treated for any diagnosed peripheral vascular or 
cardiovascular disease during service.  Although the complete 
service medical records are not on file, the separation 
examinations for both periods of active duty showed no 
pertinent abnormality.   

The earliest evidence documenting heart disease is treatment 
records showing heart treatment in 1975, approximately 29 
years after service discharge.  Subsequently peripheral 
vascular disease was demonstrated.  Additionally, there is no 
medical evidence on file, which relates that cardiovascular 
and peripheral vascular disease to the veteran's periods of 
active duty.  

Accordingly, the Board finds that service connection for 
these disorders is not warranted. The evidence is not 
equipoise as to warrant the application of the benefit of the 
doubt doctrine.  38 C.F.R. §3.102 (2003).  .


ORDER

Service connection for peripheral vascular disease is denied.

Service connection for cardiovascular disease is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

